FILED
                             NOT FOR PUBLICATION
                                                                               SEP 16 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


MARVIN ROEL RODRIGUEZ                            No.   18-71135
AROCHE,
                                                 Agency No. A205-060-050
              Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted September 2, 2020**
                                Pasadena, California

Before: IKUTA and BENNETT, Circuit Judges, and WOODLOCK,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Douglas P. Woodlock, United States District Judge for
the District of Massachusetts, sitting by designation.
      Marvin Roel Rodriguez Aroche (Petitioner) petitions for review of the

March 23, 2018 Order of the Board of Immigration Appeals. We have jurisdiction

under 8 U.S.C. § 1252(a), and we deny the petition.

      With respect to asylum and withholding of removal, the record does not

compel the conclusion that Petitioner successfully demonstrated that he had a well

founded fear of persecution on the basis of his asserted membership in three

separate social groups. Those groups, as defined by him, have amorphous and

diffuse characteristics. The groups were defined as (a) individuals associated with

the transportation industry, cf. Cordoba v. Barr, 962 F.3d 479, 483 (9th Cir. 2020)

(wealthy landowners in Columbia not shown to be cognizable particular social

group), and Petitioner’s own association with those individuals, while family

related, was attenuated; (b) returned migrants, cf. Garay Reyes v. Lynch, 842 F.3d

1125, 1138–40 (9th Cir. 2016) (deportees from the United States to El Salvador not

cognizable particular social group); Ramirez-Munoz v. Lynch, 816 F.3d 1226,

1228–29 (9th Cir. 2016) (imputed wealthy Americans removed to Mexico not

cognizable particular social group); (c) individuals who have defied criminal

gangs, see Henriquez-Rivas v. Holder, 707 F.3d 1081, 1091–94 (9th Cir. 2013) (en

banc) (characterizing cases involving only generalized opposition to gang activity

as providing insufficient basis to identify a cognizable particular social group).


                                           2
      With respect to the Convention Against Torture, the record does not compel

the conclusion that Petitioner successfully demonstrated that he would more likely

than not be subject to torture, as defined by the Convention, with the acquiescence

of persons acting in an official capacity. See Andrade-Garcia v. Lynch, 828 F.3d

829, 836–37 (9th Cir. 2016).

      PETITION DENIED.




                                         3